           Case 1:12-cr-00260-RJS Document 98 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                          No. 12-cr-260 (RJS)
                                                                            ORDER
 JOHN RUBEO,

                                 Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a motion by Assistant United States Attorney Max Nicholas to

withdraw as counsel on behalf of the United States. (Doc. No. 97.) IT IS HEREBY ORDERED

THAT Nicholas’s motion is granted, and his appearance is withdrawn as of the date of this Order. The

Clerk of Court is respectfully directed to terminate the motion pending at Doc. No. 97. The Court

extends its best wishes to Mr. Nicholas in all his future endeavors.

SO ORDERED.

Dated:          December 23, 2020
                New York, New York

                                                        RICHARD J. SULLIVAN
                                                        UNITED STATES CIRCUIT JUDGE
                                                        Sitting by Designation
